Local Rule Notice of and Assignment of Related Case in Appeals

                                                                      FILED IN
                                                                1st COURT OF APPEALS
       As required by the Local Rules Relating to Assignment of Related  Cases
                                                                    HOUSTON,     to and
                                                                              TEXAS
Transfers of Related Cases between the First and Fourteenth 6/19/2015
                                                                Courts of   Appeals,
                                                                         2:48:38 PM I
certify that the following related appeal or original proceedingCHRISTOPHER
                                                                 has been previously
                                                                               A. PRINE
                                                                       Clerk
filed in either the First or Fourteenth Court of Appeals:

      D      None

      k8J    Caption:              Terry Nefl Derivativelv on Behalf of Weatherford
                                   International Ltd. vs. Nicholas Bradv. David J.
                                   Butters. William E. Macaulay. Robert B. Millard.
                                   Robert K. Moses. Jr .. Robert A. Rayne. Bernard J.
                                   Duroc-Danner and Bruce M. Martin

             Trial court
             case number:          Cause No. 2010-40764

             Appellate court
             case number:          01-15-00544-CV




                                                               ttorney or pro se party]




                                     [Date]



Note: See Local Rules for the definitions of "underlying case," "related," and
"previously filed."
                                        Certificate of Service


        As required by Texas Rule of Appellate Procedure 6.3 and 9 .5(b), (d), (e), I certify that I have
served this document on all other parties which are listed below on June 19, 2015, as follows:

               James A. Reeder, Jr.
               Jeffrey S. Johnston
               Stacy M. Neal
               Nicholas Shum
               Stephanie Miller
               VINSON & ELKINS LLP
               1001 Fannin Street, Suite 2500
               Houston, TX 77002
               jreeder@velaw.com
               jjohnston@velaw.com
               sneal@velaw.com
               nshum@velaw.com
               smiller@velaw.com

               Attorneys for Defendants Nicholas F. Brady, David J. Butters, William E.
               Macaulay, Robert B. Millard, Robert K. Moses, Jr., Robert A. Rayne,


               N. Scott Fletcher
               Elizabeth G. Myers
               JONES DAY
               717 Texas, Suite 3300
               Houston, TX 77002
               832-239-3846 (Telephone)
               832-239-3939 (Facsimile)
               sfletcher@j onesday. com
               egmyers@jonesday.com

               Attorney for Bernard J. Duroc-Danner


               Rebecca N. Brandt
               LATHAM & WATKINS LLP
               811 Main Street, Suite 3700
               Houston, TX 77002
               713-546-5400 (Telephone)
               713-546-5401 (Facsimile)
               rebecca.brandt@lw.com

               Peter A. Wald
               LATHAM & WATKINS LLP
               505 Montgomery Street, Suite 2000
               San Francisco, CA 94111
               415-395-8006 (Telephone)
               415-395-8095 (Facsimile)
               peter.wald@lw.com
                Kevin H. Metz
                LATHAM & WATKINS LLP
                555 Eleventh Street NW, Suite 1000
                Washington, DC 20004
                202-637-2200 (Telephone)
                202-637-2201 (Facsimile)
                kevin.metz@lw.com

               Attorneys for Nominal Defendant Weatherford International PLC

               Noelle M. Reed
               Charles W. Schwartz
               Daniel E. Bolia
               SKADDEN, ARPS, SLATE,
                 MEAGHER & FLOM LLP
               1000 Louisiana Street, Suite 6800
               Houston, TX 77002
               713-655-5122 (Telephone)
               713-483-9122 (Facsimile)
               noelle.reed@skadden.com
               charles.schwartz@skadden.com
               daniel.bolia@skadden.com

               Robert S. Bennett
               Ellen Kennedy
               HOGAN LOVELLS US LLP
               555 Thirteenth Street, NW
               Washington, DC 20004
               202-637-5600 (Telephone)
               202-637-5910 (Facsimile)
               robert.bennett@hoganlovells.com
               ellen.kennedy@hoganlovells.com

               Attorneys for Burt M Martin




                                       [Date]

NOTES:   Pursuant to Texas Rule of Appellate Procedure 6.3, a party's lead counsel must be served.
Service on other attorneys for that party is optional, but must be listed above if they are served.
Pursuant to Texas Rule of Appellate Procedure 52. 7(c), the record must be served on each party in an
original proceeding, including a respondent trial judge.